Citation Nr: 0844960	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  03-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from March 1968 to 
February 1971 and additional duty with the Georgia Air 
National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which denied 
service connection for the cause of the veteran's death.  In 
September 2003, the appellant was afforded a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  In 
March 2004, the Board remanded the appellant's claim to the 
RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required on her part.  


REMAND

The appellant asserts that the veteran died while on active 
duty.  In support of her claim, the appellant submitted a 
2001 bank statement reflecting the veteran's apparent receipt 
of active duty pay.  The Board's March 2004 Remand 
instructions directed that "the RO should contact [the 
National Personnel Record Center], the Georgia Air National 
Guard, and any other appropriate source" to verify the 
veteran's periods of active duty, active duty for training, 
and inactive duty for training with the Georgia Air National 
Guard.  An October 2008 written statement from the Georgia 
Air National Guard conveys that the veteran's records could 
not be located.  The record does not reflect that the RO 
attempted to verify the veteran's periods of duty with the 
National Personnel Record Center (NPRC) or any entity other 
than the Georgia Air National Guard.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Accordingly, this case is REMANDED for the following action:

1.  Contact the NPRC and/or the 
appropriate service entity or entities 
and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training, if any, with the Georgia Air 
National Guard and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  If the 
veteran's periods of duty cannot be 
verified, a written statement to that 
effect should be requested for 
incorporation into the record.  

2.  Then readjudicate the appellant's 
entitlement to service connection for the 
cause of the veteran's death.  If the 
benefits sought on appeal remain denied, 
the appellant and her accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The appellant should be given 
the opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

